Case 3:14-cr-00175-WHA Document 956-8 Filed 12/31/18 Page 1 of 3




            EXHIBIT H
                    Case 3:14-cr-00175-WHA Document 956-8 Filed 12/31/18 Page 2 of 3

                                                    PACIFIC GAS AND ELECTRIC COMPANY


                                 ELECTRIC INCIDENT REPORT FORM

TO: CALIFORNIA PUBLIC UTILITIES COMMISSION
PG&E Reference Number: EI100124A

                           Voice Mail                                                                       1/24/2010 8:40:00 PM
                        CPUC recipient                                                                Date & Time called in to CPUC
                       1-800-235-1076                                                                         Curtis Todd Ryan
                     Telephone Number                                                                            Reported by

                                                                                                                 415-973-2782
                                                                                                             Telephone Number

Report Type: Final

         INJURY/FATALITY: An incident which results in a fatality or personal injury to an employee or 3rd party rising to the
         level of in-patient hospitalization and is attributable or allegedly attributable to utility owned electric facilities. Incidents
         involving motor vehicles are not reportable unless they result in death or injury attributable or allegedly attributable to
         electrical contact with the utility owned electric facilities.

         MEDIA: An incident that is non-storm related, is attributable or allegedly attributable to Pacific Gas and Electric owned
         electric facilities, and is subject to significant public attention and/or media coverage by three or more qualifying media
         companies in the Immediate Bay Area.
         PROPERTY DAMAGE: A single electric incident that is non-storm related where property damage of the utility or a
         single 3rd party is estimated to exceed $50,000 and is attributable or allegedly attributable to utility owned electric
         facilities. (Report required within 60 Days)




Initial Report Sent to CPUC – Date: 1/25/2010                                 Final Report Sent to CPUC – Date: 2/18/2010




This report is solely for the confidential use of the commission and its staff, and is not open to public inspection (See Commission General Order 66-C
and Public Utilities Code Section 583).
                    Case 3:14-cr-00175-WHA Document 956-8 Filed 12/31/18 Page 3 of 3

                                                    PACIFIC GAS AND ELECTRIC COMPANY


                                 ELECTRIC INCIDENT REPORT FORM
PG&E Reference Number: EI100124A                                                                                                                  Final

Date and Time of Incident:                                     1/24/2010 6:06:00 PM
Date and Time Incident Determined Reportable: 1/24/2010 8:25:00 PM
Location of Incident:                         Highway Substation
City:     American Canyon                                     Area:     7                                County:      Napa
Circuit/Facility:                                           Voltage:
Service interrupted (time and date):                1/24/2010 6:08:00 PM           Total Customers affected:                  15617
Service restored (time and date):                   1/24/2010 9:33:00 PM           Major Customers affected:                  TBD

Description of Incident:
On Sunday January 24, 2010 at 18:07 hours, an outage affecting 15,617 customers occurred at Highway Substation in American
Canyon.

The root cause was a switching error that took place at PG&E’s Ignacio Substation where 115kV Switch #163 had been left open
but had been reported as closed. This set conditions so that when Highway Substation Switch #135 was later opened (normal
operating condition), load was dropped, causing a flashover that ultimately de-energized Highway Substation.

PG&E implemented switching procedures and restored electric service to all 15,617 customers at 21:33 hours.


This incident is being reported under the Media criteria: KTVU, KGO, KCBS.
Facility Type: Substation

Injured Party Infomation:                No injuries reported.

Property Damage Description:             No property damage reported.




This report is solely for the confidential use of the commission and its staff, and is not open to public inspection (See Commission General Order 66-C
and Public Utilities Code Section 583).
